MAXEY, District Judge
(dissenting). In addition to the reasons assigned by the District Judge for giving an affirmative instruction in favor of the. defendants in error, it is thought by the writer that the instruction was proper for the reason that it was justified by the very terms of the following provision of the contract, entered into between the. bridge company and the city of New Orleans. Section 14 reads as follows:
“Damage to Bridge. — Tlie contractor shall be responsible for all damages the bridge might suffer from fire, storm, or whatsoever cause during erection or after completion until accepted by the city engineer and the commissioner of public works.”
By this contract the parties are bound just as they have bound themselves. Its language is plain and unambiguous. By its terms the contractor bound itself, without reservation and with no provision for dispensation, to be responsible for all damages the bridge might suffer from any cause whatsoever during its erection or after completion until accepted by the proper authorities. During its erection, and therefore before acceptance by the city engineer and the commissioner of public works, the bridge collapsed without negligence on the part eitherof the city or of the bridge company. It is said that the collapse was due to defective plans and specifications furnished by the city’s architect. Let that view of the case be granted, and it still remains true that the bridge company is responsible, unless the court interpolates in the contract a provision which the parties, with the plans and specifications before them, failed to do. To relieve the bridge company of the responsibility which it voluntarily assumed, the court must make a new contract for the parties, by inserting at the end of section 14 the following, or equivalent, words: Except damages arising from defective plans and specifications. It is quite clear that the court is without power to effect such a change. The contract must stand, with its benefits and burdens, as the parties themselves have made it. And this view of the law is supported by the highest authority. The case of Dermott v. Jones, 2 Wall. 1-9, 17 L. Ed. 762, is so directly applicable to the case before the court that an apology for a lengthy quotation from it is not deemed necessary. In the Dermott Case the pertinent facts were as follows:
Jones, a mason and housebuilder, contracted with Miss Dermott to build a house Cor her, the soil on which the house was to be built being her own.. The house was to be built according to very detailed plans and specifications, which the “architect” of Miss Dermott had prepared, and which were made part of the contract. In the contract, Jones covenanted that he would procure and supply all matters requisite for the execution of the work “in all its parts and details, and for the complete finish and fitting for use and occupation of all the houses and buildings, and the several apartments of the house and buildings, to he erected pursuant to the plan of the work described and specified in the said schedule, and that the work, and the several parts and parcels thereof, shall be executed, finished, and ready for use and occupation, and. be delivered over, so finished and ready,” at a day fixed. Jones built the housir according to the specifications, except in so far as Miss Dermott had com. pelle.d him, according to his account of things, to deviate from them. Owing, however, to a latent defect in the soil, the foundation sank, the building became badly cracked, uninhabitable, and so dangerous to passers-by, that Miss Dermott was compelled to take it down, to renew the foundation with artificial "floats,” and to rebuild that part of the structure which had given away. This *744she did at a large expense. As finished on the artificial foundations the building was perfect.
With the foregoing facts in view, it was said by Mr. Justice Swayne, as the organ of the court:
“The defendant in error insists that all the work he was required to do is set forth in the specifications, and that, having fulfilled his contract in a workmanlike maner, he is not responsible for defects arising from a cause of which he was ignorant, and which he had no agency in producing. Without examining the soundness of this proposition, it is sufficient to say that such is not the state of the case. The specifications and the instrument to which they are annexed constitute the contract. They make a common context, and must be construed together. In that instrument the defendant in error made a covenant. That covenant it was his duty to fulfill, and he was hound to do whatever was necessary to its performance. Against the hardship of the case he might have guarded by a provision in the contract. Not having done so, it is not in the power of this court to relieve him. He did not make that part of the building ‘fit for use and occupation.’ It could not be occupied with safety to the lives of the inmates. It is a well-settled rule of law that, if a party by his contract charge himself with an obligation possible to be performed, he must make it good, unless its performance is rendered impossible by the act of God, the law, or the other party. Unforeseen difficulties, however great, will not excuse him. Paradine v. Jayne, Alleyn, 27; Beal v. Thompson, 3 Bosanquet & Puller, 420; Beebe v. Johnson, 19 Wend. (N. Y.) 500, 32 Am. Dec. 518; 3 Comyn, Digest, 93. The application of this principle to the class of cases to which the one under consideration belongs is equally well settled. If a tenant agree to repair, and the tenement be burned down, he is bound to rebuild. Bullock v. Dommett, 6 Term, 650. A company agreed to build a bridge in a substantial manner, and to keep it in repair for a certain time. A flood carried it away. It was held that the company was bound to rebuild. Brecknock Company v. Pritchard, Id. 750. A person contracted to build a house upon the land of another. Before it was completed it was destroyed by fire. It was held that he was not thereby excused-from the performance of his contract. Adams v. Nickols, 19 Pick. (Mass.) 275, 31 Am. Dec. 137; Brumby v. Smith, 3 Ala. 123, is to the same effect. A party contracted to erect and complete a building on a certain lot. By reason of a latent defect in soil the building fell down before it was completed. It was held (School Trustees v. Bennett, 27 N. J. Law, 513, 72 Am. Dec. 373, a case in New Jersey, cited by counsel) that the loss must be borne by the contractor. The analogies between the case last cited and the one under consideration are very striking. There is scarcely a remark in the judgment of the court in that case that does not apply here. Under such circumstances equity cannot interpose. Gates v. Green, 4 Paige (N. Y.) 355, 27 Am. Dec. 68; Holtzaffel v. Baker, 18 Vesey, 115. The principle which controlled the decision of the cases referred to rests upon a solid foundation of reason and justice. It regards the sanctity of contracts. It requires parties to do what they have agreed to do. If unexpected impediments lie in the way, and a loss must ensue, it leaves the loss where the contract places it. If the parties have made no provision for a dispensation, the rule of law gives none. It does not allow a contract fairly made to be annulled, and it does not permit to be interpolated what the parties themselves have not stipulated.” 2 Wall. 7, 8, 17 L. Ed. 762.
See, also, United States v. Gleason, 175 U. S. at page 602, 20 Sup. Ct. 228, 44 L. Ed. 284.
In the judgment of the writer, the ruling of the court in Dermott v. Jones is decisive of the present case, and he is therefore of the opinion that the judgment should be affirmed. The foregoing views are strongly supported by the case of Lonergan v. San Antonio Trust Company, decided by the Supreme Court of Texas and reported in 101 Tex. 63-81, 104 S. W. 1061, 106 S. W. 876, 130 Am. St. Rep. 803. *745This case should have been added to the opinion before filing, but counsel in the cause made no reference to it and it has only been recently called to the attention of the writer.
Not®. — Upon the trial of the cause Judge Foster delivered the following charge to the jury:
“Gentlemen, In this case you have listened very patiently to the evidence for some days, and no doubt you are entitled to know what the court thinks about the law. Under the Code of Louisiana, article 2758, if a contractor is putting up a building, and of course a bridge is a building, and it falls for any reason before the completion of the work, the loss falls on him. Now there would be an exception if it failed from any act of the owner, if he had willfully destroyed it or had been negligent in his duty. The only question, then, in this case, is whether or not, under the facts of the case, there was either an express or implied warranty in the contract that the plans were sufficient; in other words that a bridge could be built that would sustain itself and do the work required of it under the plans and specifications. There is no express warranty in the contract, and the parties had equal opportunity of possessing themselves with knowledge as to the sufficiency of the plans. The city was building a structure that had been designed by engineers of reputation and had been patented, and the contractors had to look to these engineers for the plans, and the evidence shows conclusively that they were in constant correspondence. The prooi' also shows conclusively that, if the contractor had chosen to do so, he could have figured the stresses of these members of the bridge before erecting them, though I think the proof would warrant the conclusion that it was not easy to do so. However, he could have done so; he had just as much opportunity as the city. Furthermore, the contractor was obliged to pay the fee of these engineers and submit the shop drawings for their approval. Under all the facts I am forced to the conclusion that there was no- implied warranty on the part of the city that the plans were sufficient. Therefore, the buildings having fallen without any fault or broach of warranty on the part of the city, under the article of the Code, the burden must be borne by the contractor. There is no appreciable conflict in the evidence on the material points, and therefore nothing for you to do, especially in view of the pleadings. However, there is due the plaintiff an ainount of $2,551.93 for matters arising after the failure of the bridge, and I will direct a verdict for that amount.”